Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6134509A to Furusho et al. (hereinafter, Furusho), which was cited by applicant.
Regarding claim 1, Furusho discloses:
A vehicular orientation detection system for detecting an orientation of a vehicle traveling a road surface where magnetic markers are laid, the system comprising: 
a lateral shift amount measurement part which measures a lateral shift amount with respect to the magnetic markers; and 
a lateral shift amount difference acquiring part which obtains a difference between lateral shift amounts measured with any one of the magnetic markers by a plurality of said lateral shift amount measurement parts positioned at at least two locations separated in a longitudinal direction of the vehicle {Furusho, figs. 6, 7, col. 8, lines 2-20: a vehicle angle measuring means [orientation detection] 73 is constituted by a front and rear magnetic nail sensors 75 and 77 installed at front and rear end portions of the automotive vehicle VE, respectively. The front and rear magnetic nail sensors 75 and 77 are arranged to detect magnetic energy of magnetic nails 81 [magnetic markers] embedded in a road 79 at predetermined intervals as shown in FIGS. 6 and 7. By measuring the lateral displacements Δyf, Δyr [lateral shift amount] of the front and rear magnetic nail sensors 75 and 77 with respect to the magnetic nails 81 and by setting a distance between the sensors 75 and 77 as H-ss [measurement parts positioned at at least two locations separated in a longitudinal direction of the vehicle], the angle of the longitudinal direction of the automotive vehicle VE with respect to a direction along a road ahead of the automotive vehicle VE, that is, the yaw angle ΔΨ is calculated from ΔΨ=arctan{(Δyf-Δyr) /H-ss [lateral shift amount difference is included in this calculation]}.
	Regarding claim 2, which depends from claim 1, Furusho further discloses:
an orientation angle acquiring part which acquires an angle of the vehicle in a turning direction corresponding to the difference between the lateral shift amounts {Furusho, figs. 6, 7, col. 8, lines 2-20, col. 3, lines 40-43; the angle of the longitudinal direction [orientation angle] / The road curvature calculator 15 calculates the road curvature by the state estimation of the modern control theory on the basis of the measured lateral displacement, the front and rear .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 7, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Furusho in view of JPH10160486A to Shimizu, which was cited by applicant. 
	Regarding claim 3, which depends from claim 1, Furusho does not discloses: wherein the detection of the orientation is performed when the difference between the lateral shift amounts measured by any one of the lateral shift amount measuring parts with two magnetic markers positioned as separated in a route direction of a traveling road is smaller than a predetermined threshold. Shimizu remedies this and teaches: {Shimizu, paragraph [0020] of the English translation: detector element specifying unit 14A, 14B is the magnetic field of the magnetic tape embedded along the road, the magnetic field detecting unit 13A, which of the magneto-resistive element 13B identifies whether the detected. This particular scans the magneto-resistive element are sequentially carried out by more output voltage threshold to identify the magneto-resistive element when it is detected}. Sequential carrying out means that lateral shift amount measuring is performed on two magnetic markers positioned as separated in a route direction of a traveling road because the vehicle will travel along the two magnetic markers sequentially. More output voltage threshold means that sensed magnetic field is stronger than a threshold, that is, the center of the vehicle does not deviate from the magnetic marker more than a threshold and thus the measured lateral shift amount is smaller than a predetermined threshold. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnetic field strength threshold feature of Shimizu with the described invention of Furusho in order to reliably detect the magnetic markers thereby making orientation detection accurate.
wherein the detection of the orientation is performed when the difference between the lateral shift amounts measured by any one of the lateral shift amount measuring parts with two magnetic markers positioned as separated in a route direction of a traveling road is smaller than a predetermined threshold {Shimizu, paragraph [0020]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnetic field strength threshold feature of Shimizu with the described invention of Furusho in order to reliably detect the magnetic markers thereby making orientation detection accurate.
	Regarding claim 11, which depends from claim 1, Shimizu teaches: wherein the detection of the orientation is performed when a change amount of the vehicle in a traveling direction per unit time is smaller than a predetermined threshold. {Shimizu, paragraph [0020]; abstract: the apparatus consists of a run distance detection part 11 for detecting a run distance with the use of a wheel speed sensor, a run direction detection part 12 for outputting rotational angle [direction of orientation] data per unit time}. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnetic field strength threshold per unit time feature of Shimizu with the described invention of Furusho in order to reliably detect the magnetic markers thereby making orientation detection accurate.
Regarding claim 12, which depends from claim 2, Shimizu teaches: wherein the detection of the orientation is performed when a change amount of the vehicle in a traveling direction per unit time is smaller than a predetermined threshold {Shimizu, paragraph [0020]; abstract}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnetic field strength threshold per unit time feature of Shimizu with the described invention of Furusho in order to reliably detect the magnetic markers thereby making orientation detection accurate.
Regarding claim 13, which depends from claim 3, Shimizu teaches: wherein the detection of the orientation is performed when a change amount of the vehicle in a traveling direction per unit time is smaller than a predetermined threshold {Shimizu, paragraph [0020]; abstract}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnetic field strength threshold per unit time feature of Shimizu with the described invention of Furusho in view of Shimizu in order to reliably detect the magnetic markers thereby making orientation detection accurate. .
Claim 8-10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Furusho in view of Shimizu, and in further view of US20160082957A1 to Zsombory et al. (hereinafter, Zsombory), which was cited by applicant. 
	Regarding claim 8, which depends from claim 1, Zsombory teaches: wherein the system comprises a steering angle measurement part which measures a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle {Zsombory, paragraphs [0029], [0030]: a vehicle 700 including a VLDS-HES ECU 705 and VLDS-HES sensors 710 can recognize magnetized road signs or markers 715 / This information can be used in concert with vehicle 
	Shimizu teaches the magnetic field strength threshold feature per unit time {Shimizu, paragraph [0020]; abstract}. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field strength threshold per unit time feature of Shimizu to be applied to change amount of the steering angle per unit time so that the detection of the orientation is performed when a change amount of the steering angle per unit time is smaller than a predetermined threshold, and incorporate the modified feature of Shimizu and the steering angle measurement feature of Zsombory with the described invention of Furusho in order to make orientation detection accurate.
Regarding claim 9, which depends from claim 2, Zsombory and Shimizu teach: wherein the system comprises a steering angle measurement part which measures a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, and the detection of the orientation is performed when a change amount of the steering angle per unit time is smaller than a predetermined threshold {Zsombory, paragraphs [0029], [0030]; Shimizu, paragraph [0020]; abstract}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field strength threshold per unit time feature of Shimizu and incorporate the modified feature of Shimizu and the steering angle measurement feature of Zsombory with the described invention of Furusho in order to make orientation detection accurate.
wherein the system comprises a steering angle measurement part which measures a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, and the detection of the orientation is performed when a change amount of the steering angle per unit time is smaller than a predetermined threshold {Zsombory, paragraphs [0029], [0030]; Shimizu, paragraph [0020]; abstract}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field strength threshold per unit time feature of Shimizu and incorporate the modified feature of Shimizu and the steering angle measurement feature of Zsombory with the described invention of Furusho and Shimizu in order to make orientation detection accurate.
Regarding claim 14, which depends from claim 8, Shimizu teaches: wherein the detection of the orientation is performed when a change amount of the vehicle in a traveling direction per unit time is smaller than a predetermined threshold {Shimizu, paragraph [0020]; abstract}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnetic field strength threshold per unit time feature of Shimizu with the described invention of Furusho in view of Shimizu and Zsombory in order to reliably detect the magnetic markers thereby making orientation detection accurate. .
Regarding claim 15, which depends from claim 9, Shimizu teaches: wherein the detection of the orientation is performed when a change amount of the vehicle in a traveling direction per unit time is smaller than a predetermined threshold {Shimizu, paragraph [0020]; abstract}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnetic field strength threshold per unit time feature of Shimizu with the described invention of Furusho in view of Shimizu and Zsombory in order to reliably detect the magnetic markers thereby making orientation detection accurate.
Regarding claim 16, which depends from claim 10, Shimizu teaches: wherein the detection of the orientation is performed when a change amount of the vehicle in a traveling direction per unit time is smaller than a predetermined threshold {Shimizu, paragraph [0020]; abstract}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnetic field strength threshold per unit time feature of Shimizu with the described invention of Furusho in view of Shimizu and Zsombory in order to reliably detect the magnetic markers thereby making orientation detection accurate.
Claim 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Furusho in view of Shimizu and Zsombory and in further view of US5913376A to Takei, which was cited by applicant. 
Regarding claim 17, which depends from claim 1, Shimizu and Zsombory and Takei teach: wherein the system comprises a route data acquiring part which acquires route data representing a route direction of a traveling road {Takei, col. 6. lines 4, 5: the motor vehicle A also has a navigation device 6 for calculating the route}
a steering angle measurement part which measures a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle {Zsombory, paragraphs [0029], [0030]}, and 
a direction comparison part which computes a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to a measurement value of the steering angle {Zsombory, paragraphs [0030], [0031]: a VLDS-HES system can detect which lane the vehicle is in. This information can be used in concert with steering angle to autonomously make corrections [a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to a measurement value of the steering angle] or associated decisions to drive the vehicle / a vehicle lane departure system includes a plurality of magnetic field detectors positioned on a vehicle to detect magnetic fields from magnetic road markers on a road}, and
the detection of the orientation is performed when the degree of coincidence is equal to or larger than a predetermined threshold {Shimizu, paragraph [0020]; abstract}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the navigation device of Takei, steering angle measurement part and vehicle lane departure system of Zsombory and magnetic field strength threshold per unit time feature of Shimizu with the described invention of Furusho in order to make orientation detection accurate.
Regarding claim 18, which depends from claim 2, Shimizu and Zsombory and Takei teach: wherein the system comprises a route data acquiring part which acquires route data representing a route direction of a traveling road, a steering angle measurement part which measures a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, and a direction comparison part which computes a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to a measurement value of the steering angle, and the detection of the orientation is performed when the degree of coincidence is equal to or larger than a predetermined threshold {Takei, col. 6. lines 4, 5; Zsombory, paragraphs [0029], [0030], [0031]; Shimizu, paragraph [0020]; abstract}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the navigation device of Takei, steering angle measurement part and vehicle lane departure system of Zsombory and magnetic field strength threshold per unit time feature of Shimizu with the described invention of Furusho in order to make orientation detection accurate.
Regarding claim 19, which depends from claim 3, Shimizu and Zsombory and Takei teach: wherein the system comprises a route data acquiring part which acquires route data representing a route direction of a traveling road, a steering angle measurement part which measures a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, and a direction comparison part which computes a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to a measurement value of the steering angle, and the detection of the orientation is performed when the degree of coincidence is equal to or larger than a predetermined threshold {Takei, col. 6. lines 4, 5; Zsombory, paragraphs [0029], [0030], [0031]; Shimizu, paragraph [0020]; abstract}.

	Regarding claim 20, which depends from claim 8, Shimizu and Zsombory and Takei teach: wherein the system comprises a route data acquiring part which acquires route data representing a route direction of a traveling road, a steering angle measurement part which measures a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, and a direction comparison part which computes a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to a measurement value of the steering angle, and the detection of the orientation is performed when the degree of coincidence is equal to or larger than a predetermined threshold {Takei, col. 6. lines 4, 5; Zsombory, paragraphs [0029], [0030], [0031]; Shimizu, paragraph [0020]; abstract}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the navigation device of Takei, steering angle measurement part and vehicle lane departure system of Zsombory and magnetic field strength threshold per unit time feature of Shimizu with the described invention of Furusho in view of Shimizu and Zsombory in order to make orientation detection accurate.
	Regarding claim 21, which depends from claim 11, Shimizu and Zsombory and Takei teach: wherein the system comprises a route data acquiring part which acquires route data representing a route direction of a traveling road, a steering angle measurement part which measures a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, and a direction comparison part which computes a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to a measurement value of the steering angle, and the detection of the orientation is performed when the degree of coincidence is equal to or larger than a predetermined threshold {Takei, col. 6. lines 4, 5; Zsombory, paragraphs [0029], [0030], [0031]; Shimizu, paragraph [0020]; abstract}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the navigation device of Takei, steering angle measurement part and vehicle lane departure system of Zsombory and magnetic field strength threshold per unit time feature of Shimizu with the described invention of Furusho in view of Shimizu in order to make orientation detection accurate.
	Regarding claim 22, which depends from claim 13, Shimizu and Zsombory and Takei teach: wherein the system comprises a route data acquiring part which acquires route data representing a route direction of a traveling road, a steering angle measurement part which measures a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, and a direction comparison part which computes a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to a measurement value of the steering angle, and the detection of the orientation is performed when the degree of coincidence is equal to or larger than a predetermined threshold {Takei, col. 6. lines 4, 5; Zsombory, paragraphs [0029], [0030], [0031]; Shimizu, paragraph [0020]; abstract}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the navigation device of Takei, steering angle measurement part and vehicle lane departure system of Zsombory and magnetic field strength threshold per unit time feature of Shimizu with the described invention of Furusho in view of Shimizu in order to make orientation detection accurate.
	Regarding claim 23, which depends from claim 14, Shimizu and Zsombory and Takei teach: wherein the system comprises a route data acquiring part which acquires route data representing a route direction of a traveling road, a steering angle measurement part which measures a steering angle that indicates a steering direction of a steering wheel equipped in the vehicle, and a direction comparison part which computes a degree of coincidence between the route direction represented by the route data and the steering direction corresponding to a measurement value of the steering angle, and the detection of the orientation is performed when the degree of coincidence is equal to or larger than a predetermined threshold {Takei, col. 6. lines 4, 5; Zsombory, paragraphs [0029], [0030], [0031]; Shimizu, paragraph [0020]; abstract}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the navigation device of Takei, steering angle measurement part and vehicle lane departure system of Zsombory and magnetic field strength threshold per unit time feature of Shimizu with the described invention of Furusho in view of Shimizu and Zsombory in order to make orientation detection accurate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20130060413-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661